Title: To James Madison from Rufus King, 20 July 1788
From: King, Rufus
To: Madison, James


Dear SirBoston 20 July 1788
I most sincerely congratulate you on the decision of your convention, and am pleased to hear from your Colleague Mr. Brown that by this Time you have returned to New York. I am greatly indebted to you for the frequent information of the progress of your Convention, and should before now have made you my acknowledgements, had I not supposed that you was on your way to Congress, and that Letters addressed to you in Virginia would pass you on your Journey. New York must have finished their session, and we hope the result has been favorable; but should it be otherwise, it will be generally understood & believed in this Quarter, that the rejection arose from selfish and unworthy motives; the character of the Constitution will not thereby be injured, the attachment of the people will not be diminished, but the Sentiments concerning New York, which exist in Connecticut & New Jursey, will prevail in this state & in New Hampshire. We are without any accounts or opinion, concerning North Carolina, you must soon be informed of their Determination; and we hope that Congress will not long delay what they have to do towards organizing the Government.
I expect to leave this place in six or Eight days, and promise myself the pleasure of seeing you soon after in New York. With sincere esteem I am affectionately your’s
Rufus King
